The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

The following claim limitations have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

Claim 1
A first storage device
Paragraph 37 of the PGPUB 2017/0340240 states “A work station 42 can include the navigation processor 40, the display 22, a user interface 44, and an accessible memory system 46.”  Paragraph 85 states “The constants of the flexible instrument 110b can be stored in the memory device 46 and used for the determination of the bending energy of the curve.
Therefore, “a first storage device” is simply computer memory.

A second storage device
an accessible memory system 46.”  Paragraph 85 states “The constants of the flexible instrument 110b can be stored in the memory device 46 and used for the determination of the bending energy of the curve.
Therefore, “a second storage device” is simply computer memory.

Claim 13
A first tracking device… configured to generate a first signal
Paragraph 49 states “When the navigation system 20 uses an EM based tracking system, various portions of the navigation system 20, such as tracking devices 58b, 100 are equipped with at least one and generally more coils that are operable with the EM localizer arrays 52. Alternatively, the tracking system may be a hybrid system that includes components from various tracking systems such as optical, acoustic, etc.
Paragraph 50 states “The tracking device 100 can include an electromagnetic sensor to sense the electromagnetic field generated by the localizer 52 that can induce a current in the tracking device 100.”
Therefore, “a first tracking device” is an electromagnetic coil.

A second tracking device … configured to generate a second signal
Paragraph 49 states “When the navigation system 20 uses an EM based tracking system, various portions of the navigation system 20, such as tracking devices 58b, 100 are equipped with at least one and generally more coils that are operable with the EM localizer arrays 52. Alternatively, the tracking system may be a hybrid system that includes components from various tracking systems such as optical, acoustic, etc.
Paragraph 50 states “The tracking device 100 can include an electromagnetic sensor to sense the electromagnetic field generated by the localizer 52 that can induce a current in the tracking device 100.”
Therefore, “a second tracking device” is an electromagnetic coil.


Claim 14
A memory system (having stored thereon being equated to “for storing thereon”)
Paragraph 37 of the PGPUB 2017/0340240 states “A work station 42 can include the navigation processor 40, the display 22, a user interface 44, and an accessible memory system 46.”  Paragraph 85 states “The constants of the flexible instrument 110b can be stored in the memory device 46 and used for the determination of the bending energy of the curve.
Therefore, “a memory system” is simply computer memory.

Claim 21
A localizer to generate an electromagnetic field
Paragraph 41 states “With continuing reference to FIG. 1, the navigation system 20 can further include the tracking system 50 that includes a localizer 52, (e.g. which can also be referred to as a transmitter array, a tracking array, tracking coils, or coil array and can include a transmitter and/or receiver coil array).”
Therefore, “a localizer” is an array of coils.

Claim 23
A notification system configured to notify a user
Paragraph 88 states “Based on the determined probability the navigation system 20 can notify or warn the user 21.”  And paragraph 140 states “If it is determined that the user has stopped navigation, such as based on the notification from the navigation system, the system can stop the block 322.”
Therefore, “a notification system” is the navigation system.  However, the “navigation system” is represented by numeral 20, which illustrated in Figure 1 is the entire system and includes everything from the tracking devices to the optional imaging device.  Therefore, it is unclear what comprises “a notification system”.  See the following 35 USC 112(a) and 112(b) rejections.

Claim 24
A display device configured to illustrate a model
Paragraph 37 states “A work station 42 can include the navigation processor 40, the display 22, a user interface 44, and an accessible memory system 46.”  Also see numeral 22 of Figure 1.
Therefore, “a display device” is a computer monitor.


While “an algorithm” as recited in line 12 of claim 1 does not invoke 35 USC 112(f), it is noted that such an algorithm is described in loose detail at paragraphs 86-96, at least.  These paragraphs do not outline an exact algorithm that would be used, but describe multiple parameters and obtainable values (e.g., lengths and arc lengths) that would be determined and used to evaluate aspects represented in the claims.

Claim Objections
Claim 20 is objected to because of the following informalities:
Claim 20 is objected to because it recites “instrument compression” twice.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “a first storage device” and “a second storage device”.  However, the specification does not appear to provide support for two distinct storage devices that store the distinctly claimed subject matter.  As recited in claim 12, “providing a single storage device as the first storage device and the second storage device” appears to be the supported details of the specification.  If the applicant disagrees with this assessment, it is requested that the exact portions of the specification that discuss two separate and distinct storage devices be identified.  Otherwise, it is recommended that the subject matter conveyed in claim 12 be brought into claim 1.  Claims 2-11 are rejected for inheriting these same issues as claim 1 through their dependency.

Claim 23 is rejected because the claim limitation “a notification system” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure for performing the entire claimed function and to clearly link the structure to the function. See this term described Claim Interpretation section of this Office action.  Therefore, the claim is not supported by the written description and is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 is rejected because it recites “wherein … a determined minimization of the energy functional is operable to determine a probable location and orientation of the 
Claim 15 is rejected it improperly begins defining “the navigation system”, which was an ancillary aspect of claim 13.  Claim 13 is “an instrument system operable with a navigation system”.  Therefore, the navigation system is not part of the claimed invention and to define it further without first positively claiming it as part of the invention of claim 13 is in error.
Claim 17 is rejected because it fails to define any system component that is capable of being “able to [sic] deemed improper”.  As such, there is a gap between the elements.
Claim 21 is rejected because it is unclear and indefinite due to the fact that it recites “receiving a first signal from a first tracking device” and “receiving a second signal from a second tracking device” and then proceeds in the last paragraph to determine if the relative positions of those tracking devices is probable, when physical connection between those tracking devices is completely lacking in the claim makes the claim unclear because it is not understandable why any relative position would be improbable.  For instance, claim 22 defines that each tracking device is fixed to the flexible instrument, which therefore is the reason that there could be an improbable relative position between them.
Claim 22 is rejected it improperly begins defining “the flexible instrument”, which was an ancillary aspect of claim 21.  Claim 21 is “a system to determine proper navigation of a flexible instrument”.  Therefore, the flexible instrument is not part of the claimed system and to define it further without first positively claiming it as part of the system of claim 21 is in error.
Any claim not explicitly described above is rejected based on its dependency from a claim that is fully detailed in the above rejections.

Claim 23 is rejected because the claim limitation “a notification system” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure for performing the entire Claim Interpretation section of this Office action.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-9 and 12-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aizawa et al. (US Patent Pub. No. 2006/0173289) in view of Cohen (US Patent Pub. No. 2011/0160571).
Aizawa discloses a device for detecting a shape of an endoscope (see Title).  “Position detecting elements are disposed in an endoscope insertion portion at predetermined intervals.  Even when the endoscope insertion portion is bent, position data representing the detected positions of the elements is used to infer or detect the shape of the insertion portion (see Abstract).” The endoscope 15 has a plurality of magnetic-field generating elements (or source coils) 14i located thereon (see paragraph 61).  “The source coils 14i radiate electromagnetic waves accompanied by magnetic fields (see paragraph 62).”  A plurality of magnetic-field detecting elements (sense coils) is incorporated in the coil unit 23 located near the bed on which the patient lies and are configured to acquire x, y and z coordinate measurements (see paragraph 63).  The sensing coils are connected to a detecting apparatus having at least a display and a user operator panel (see paragraph 64).  "The inserted state of the insertion portion 7 of the electronic endoscope 6 is inferred from the calculated position coordinate data items (see paragraph 74).”  “According to the present embodiment, the CPU 32 has a facility of a verifying means 32a that monitors if any of position data items concerning the source coils 14i is abnormal (see paragraph 88).”  With reference to Figure 12 and paragraphs 142-143, at “step S2, the distance between adjoining coils (determined with the interpolated points dPn) is calculated as a distance Lri.  At the next step S3, it is judged whether the distance Lri between adjoining coils is equal to or smaller than a predetermined value calculated by multiplying a predetermined value Lpi (specifically, the designed length 100 mm between adjoining coils) by a predetermined coefficient (herein 1.5). …  If the judgment made at step S3 demonstrates that the condition of [ Lri ≤ (Lpi x 1.5) ] is not met, it is judged that the calculated distance Lri between adjoining coils is too large. Error handling of step S4 is then executed, and control is passed to step S14.”
In the quote above from paragraphs 142-143, it is noted that Lpi is “the designed length … between adjoining coils”, which reads on “predetermining a calibrated position of a first tracking device and a second tracking device fixed on the flexible instrument”, thereby reading on lines 5-6 of claim 1.
Additionally, step S3 (e.g., Lri ≤ Lpi x 1.5) constitutes a step of checking that the calculated distance between adjoining coils Lri is not greater than one and a half times i.e., neither Lri nor Lpi, but the actual physical distance while inside the patient) could be at or greater than one and a half times “the designed length … between adjoining coils” Lpi would be for the endoscope to be stretched and elongated beyond its initial, resting state.  As such, the endoscope has some evaluated and predetermined physical flexibility constraint that causes the multiple within step S3 to “1.5”, rather than a rigid “1” (e.g., for a situation in which the endoscope cannot possible be stretched/extended beyond its resting state).  Similarly, step S5 (e.g., Lri ≥ Lpi x 0.8) similarly determines that the endoscope has not been compressed along its longitudinal axis by more than 20% from its initial, resting state.  As such, these two steps from Figure 12 illustrate some known physical constraints associated with the endoscope being used.  For example, if the endoscope was perfectly rigid, each of these would be a value of “1”, and not “1.5” and “0.8”, since the use of a value of “1” illustrates that the endoscope cannot, at all, extend or compress along its longitudinal axis.  As stated, an error is produced when this condition of Aizawa is not met, which is indicative of a determination that the relative positions determined by Aizawa's device are not correct.  Therefore, this reads on lines 3-4 of claim 1.
While the flow chart shown in Figure 12 clearly illustrates the use of “1.5” and “0.8”, there is no discussion of one or plural storage devices to store these values, or any other values, for use during the method.
Cohen teaches the incorporation of shape constraints (see numeral 301 in Figure 1), which may include mechanical characteristics of the tool (see paragraph 42) and may be “stored in memory” along with a model of the device (see paragraph 40).  Furthermore, Aizawa teaches that “the distance between adjoining coils (determined with the interpolated points dPn) is calculated as a distance Lri” (see paragraphs 142-143).  It is noted that the second storage device and the first storage device may be a single storage device, as exemplified by claim 12 of the instant application.  Therefore, it is clear that at least a single storage is used as explicitly stated above with regard to paragraph 40 of Cohen.  It is obvious that Aizawa would need to store the distance Lri in order to later use this distance to perform the checks defined within Figure 12, as this is as described against claims 1, 2 and 3) provide explicit teachings by which these references describe to determine the amount of bend of the catheter devices, thereby reading on determination of an energy of bending of the flexible instrument.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teachings of Cohen (i.e., mechanical characteristics of the tool as input) into the system and methods of Aizawa because Cohen's system and methods provides for more than a single criteria by which to determine the catheter shape, thereby providing a more accurate result and/or an additional safety whereby if the two constraints do not both work then it would be indicative of an error in the system.  Additionally, these mechanical characteristics are stored on a memory for retrieval and use by the system, which would allow for similar characteristics to be utilized by a combined system with Aizawa, as Aizawa lacks a storage device for such characteristics.

Regarding claim 2, it is re-iterated that the rejection above with regard to claim 1 is relevant.  Specifically, the flowchart of Figure 12 of Aizawa illustrates a method in which it is determined if the length between two adjoining coils is probable by comparing it with a known length between adjoining coils.  Paragraph 137 of Aizawa provides additional description in stating:

Referring to FIG. 11, Pa and Pb denote source coil detection points. An arc PaQPb shall be a shape detected through normal interpolation. If the length of the arc PaQPb is shorter than the length L between adjoining source coils (actually, 100 mm) by a predetermined length or more, a vector OQ is extended beyond point Q. A point Q’ distanced from the point Q by the length L between adjoining source coils is regarded as a virtual point.

In this quote from paragraph 137, an energy of bending is determined and based on this, it is determined whether the energy of bending is probable based on the stored physical constraint (e.g., the known distance between adjoining coils) and the positions of the first and second tracking devices (e.g., points Pa and Pb).
28 uses positional locations at 46, 48 and 50 (see Figure 3) as detected by at least two medical positioning systems (MPS) to determine the catheter’s current shape.  Therefore, in general, this is similar to the more specific methods taught by Aizawa utilizing multiple positional measurements to determine a shape of a catheter).  However, paragraphs 40-42 teach that the estimation system receives additional constraints besides merely the measured positions.  Particularly, paragraph 42 teaches that a model be used that incorporates mechanical characteristics of the tool as an input.  "These characteristics may be expressed as position-dependent functions of mechanical admittance to force, i.e., for each point along the tool, what geometrical displacement from the relaxation shape will result from exerting a force unit. This function may be expressed as a series of step-wise functions or as higher dimension polynomials expressing continuous functions of force admittance as functions of the location along the tool (see paragraph 42).”  This teaches a “parameterized energy of the flexible instrument”.  With regard to “predetermining an energy functional based on the parameterized energy of the flexible instrument between the first tracking device and the second tracking device”, it is re-iterated that Cohen teaches “A point Q’ distanced from the point Q by the length L between adjoining source coils is regarded as a virtual point” (see quote above from paragraph 137).  This teaches an energy functional based on the variables identified in the claim.
Regarding claim 4, Cohen teaches that “In order to calculate a middle point of the arc that lies on the extension of the vector ei, the distance between the middle point of the arc and the center O of the arc, that is, the radius ri of the arc, and a central angle <theta>i that is an angle Pi-O-Pi+1 are calculated according to the least squares method so that a difference between the length of the arc Pi-Pi+1 and a predetermined distance Lpi will be minimized” (see paragraph 152).
Regarding claim 5, it is re-iterated that the rejection above with regard to claim 1 is relevant.  Specifically, the flowchart of Figure 12 of Aizawa illustrates a method in which it is determined if the length between two adjoining coils is probable by comparing it with a known length between adjoining coils.  Paragraph 137 of Aizawa provides additional description in stating:

Referring to FIG. 11, Pa and Pb denote source coil detection points. An arc PaQPb shall be a shape detected through normal interpolation. If the length of the arc PaQPb is shorter than the length L between adjoining source coils (actually, 100 mm) by a predetermined length or more, a vector OQ is extended beyond point Q. A point Q’ distanced from the point Q by the length L between adjoining source coils is regarded as a virtual point.

In this quote from paragraph 137, an energy of bending is determined and based on this, it is determined whether the energy of bending is probable based on the stored physical constraint (e.g., the known distance between adjoining coils) and the positions of the first and second tracking devices (e.g., points Pa and Pb).
Regarding claim 6, it is noted that Aizawa’s teaching of determining Lri constitutes a dimension of the instrument, in that it is a dimension of length related to the length of separation between two markers of the instrument.
Regarding claim 7, it is noted that with regard to the quote provided above from paragraph 137, it states “If the length of the arc PaQPb is shorter than the length L between adjoining source coils (actually, 100 mm) by a predetermined length or more, a vector OQ is extended beyond point Q.”  This teaches an unlikely and/or a forbidden length.  It is emphasized that this states “if”.  Therefore, in the instance where “the length of the arc PaQPb is shorter than the length L between adjoining source coils (actually, 100 mm) by a predetermined length or more,” then the vector OQ is not extended beyond point Q, because this is an expected length/arc length.
Regarding claim 8, the “if” statement as described immediately above in claim 7 is re-iterated and further noted that this essentially creates a “probability value” of 0 or 1 (e.g., 0 when an extension of OQ is necessary and 1 when it is not).
Regarding claim 9, it is noted that Figure 1 of Cohen illustrates a main control unit that controls all aspects of its inventive system.  A tool shape estimation unit 28 “is configured to produce a reconstruction of the tool's shape as a function of (1) inputs from a shape constraint input block 301, which inputs may include a relaxation shape of the tool and (2) inputs from a positional constraints input block 302, which inputs may include not only the tool's current location from one or more tool location sensors but may also include one or more locations corresponding to points along the tool path where the patient's body anatomically constrains the free movement of the tool in at least one degree of freedom” (see paragraph 23; emphasis added).


Regarding claims 13 and 21-22, Aizawa discloses a device for detecting a shape of an endoscope (see Title).  Aizawa teaches the use of a flexible instrument (see at least probe 15 in Figure 4A), this instrument has multiple magnetic field generating elements thereon (see paragraph 61; “A probe 15 including, for example, sixteen magnetic-field generating elements (or source coils) 14a, 14b, etc., and 14p…”) thereby reading on “a first tracking device” and “a second tracking device”, “wherein…” the first and second tracking device generate first and second signals to a navigation system (such as unit 23 in Figure 1).  Additionally, an external marker 57 has one source coil stored thereon, which reads on the “localizer” for claim 21 of the instant application.  With reference to Figure 12 and paragraphs 142-143, at “step S2, the distance between adjoining coils (determined with the interpolated points dPn) is calculated as a distance Lri.  At the next step S3, it is judged whether the distance Lri between adjoining coils is equal to or smaller than a predetermined value calculated by multiplying a predetermined value Lpi (specifically, the designed length 100 mm between adjoining coils) by a predetermined coefficient (herein 1.5). …  If the judgment made at step S3 demonstrates that the condition of [ Lri ≤ (Lpi x 1.5) ] is not met, it is judged that the calculated distance Lri between adjoining coils is too large. Error handling of step S4 is then executed, and control is passed to step S14.”  Additionally, step S3 (e.g., Lri ≤ Lpi x 1.5) constitutes a step of checking that the calculated distance between adjoining coils Lri is not greater than one and a half times “the designed length … between adjoining coils” Lpi.  In this regard, it is noted that the only way that the true distance between adjoining coils (i.e., neither Lri nor Lpi, but the actual physical distance while inside the patient) could be at or greater than one and a half times “the designed length … between adjoining coils” Lpi would be for the endoscope to be stretched and elongated beyond its initial, resting state.  As such, the endoscope has some evaluated and predetermined physical flexibility constraint that causes the multiple within step S3 to “1.5”, rather than a rigid “1” (e.g., for a situation in which the endoscope cannot possible be stretched/extended beyond its resting state).  Similarly, step S5 (e.g., Lri ≥ Lpi x 0.8) similarly determines that the endoscope has not been compressed along its longitudinal axis by more than 20% from its initial, resting state.  As such, these two steps from Figure 12 illustrate some known physical constraints associated with the endoscope being used.  For example, if the endoscope was perfectly rigid, each of these would be a value of “1”, and not “1.5” and “0.8”, since the use of a value of “1” illustrates that the endoscope cannot, at all, extend or compress along its longitudinal axis.  As stated, an error is produced when this condition of Aizawa is not met, which is indicative of a determination that the relative positions determined by Aizawa's device are not correct.  This reads broadly on the limitation of “the flexible instrument has a predetermined parameterized energy…”.
However, this does not teach a specific “energy functional” or “a determined minimization of the energy functional.
Regarding the limitations of “the flexible instrument has a predetermined parameterized energy… and a predetermined energy functional…”, it is noted that Cohen teaches in paragraph 39, an estimation block 28 uses positional locations at 46, 48 and 50 (see Figure 3) as detected by at least two medical positioning systems (MPS) to determine the catheter’s current shape.  Therefore, in general, this is similar to the more specific methods taught by Aizawa utilizing multiple positional measurements to determine a shape of a catheter.  However, paragraphs 40-42 teach that the estimation system receives additional constraints besides merely the measured positions.  Particularly, paragraph 42 teaches that a model be used that incorporates mechanical characteristics of the tool as an input.  "These characteristics may be expressed as position-dependent functions of mechanical admittance to force, i.e., for each point along the tool, what geometrical displacement from the relaxation shape will result from exerting a force unit. This function may be expressed as a series of step-wise functions or as higher dimension polynomials expressing continuous functions of force admittance as functions of the location along the tool (see paragraph 42).”  This teaches a “parameterized energy of the flexible instrument”.  With regard to “predetermining an energy functional based on the parameterized energy of the flexible instrument between the first tracking device and the second tracking device”, it is re-iterated that Cohen see quote above from paragraph 137).  This teaches an energy functional based on the variables identified in the claim.
Regarding “a determined minimization of the energy functional…”, Cohen teaches that “In order to calculate a middle point of the arc that lies on the extension of the vector ei, the distance between the middle point of the arc and the center O of the arc, that is, the radius ri of the arc, and a central angle <theta>i that is an angle Pi-O-Pi+1 are calculated according to the least squares method so that a difference between the length of the arc Pi-Pi+1 and a predetermined distance Lpi will be minimized” (see paragraph 152).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teachings of Cohen (i.e., mechanical characteristics of the tool as input) into the system and methods of Aizawa because Cohen's system and methods provides for more than a single criteria by which to determine the catheter shape, thereby providing a more accurate result and/or an additional safety whereby if the two constraints do not both work then it would be indicative of an error in the system.
Regarding claim 14, Cohen teaches the incorporation of shape constraints (see numeral 301 in Figure 1), which may include mechanical characteristics of the tool (see paragraph 42) and may be “stored in memory” along with a model of the device (see paragraph 40).  Furthermore, Aizawa teaches that “the distance between adjoining coils (determined with the interpolated points dPn) is calculated as a distance Lri” (see paragraphs 142-143).  It is noted that the second storage device and the first storage device may be a single storage device, as exemplified by claim 12 of the instant application.  Therefore, it is clear that at least a single storage is used as explicitly stated above with regard to paragraph 40 of Cohen.  It is obvious that Aizawa would need to store the distance Lri in order to later use this distance to perform the checks defined within Figure 12, as this is a looped process.
Regarding claim 15, it is noted that Figure 1 of Cohen illustrates a main control unit that controls all aspects of its inventive system.  A tool shape estimation unit 28 “is configured to produce a reconstruction of the tool's shape as a function of (1) inputs 1, which inputs may include a relaxation shape of the tool and (2) inputs from a positional constraints input block 302, which inputs may include not only the tool's current location from one or more tool location sensors …” (see paragraph 23).
Regarding claim 16-17, it is noted that with regard to the quote provided above from paragraph 137, it states “If the length of the arc PaQPb is shorter than the length L between adjoining source coils (actually, 100 mm) by a predetermined length or more, a vector OQ is extended beyond point Q.”  This teaches a determination of improper navigation due to an inaccurate and improbable length between adjoining coils.
Regarding claims 18 and 20, it is obvious that the instrument of Aizawa may flex (i.e., extend and compress), because step S3 in Figure 12 (e.g., Lri ≤ Lpi x 1.5) constitutes a step of checking that the calculated distance between adjoining coils Lri is not greater than one and a half times “the designed length … between adjoining coils” Lpi.  In this regard, it is noted that the only way that the true distance between adjoining coils (i.e., neither Lri nor Lpi, but the actual physical distance while inside the patient) could be at or greater than one and a half times “the designed length … between adjoining coils” Lpi would be for the endoscope to be stretched and elongated beyond its initial, resting state.  As such, the endoscope has some evaluated and predetermined physical flexibility constraint that causes the multiple within step S3 to “1.5”, rather than a rigid “1” (e.g., for a situation in which the endoscope cannot possible be stretched/extended beyond its resting state).  Similarly, step S5 (e.g., Lri ≥ Lpi x 0.8) similarly determines that the endoscope has not been compressed along its longitudinal axis by more than 20% from its initial, resting state.  As such, these two steps from Figure 12 illustrate some known physical constraints associated with the endoscope being used.  For example, if the endoscope was perfectly rigid, each of these would be a value of “1”, and not “1.5” and “0.8”, since the use of a value of “1” illustrates that the endoscope cannot, at all, extend or compress along its longitudinal axis.  Specifically with respect to claim 20, this obviousness discussion reads on “instrument compression” and “instrument extension”, and the entire discussion of extending OQ with respect to Figure 11 represents “instrument flexibility”.
i.e., the claimed “an energy threshold and forbidden energies of the instrument”).
Regarding claim 23, it is noted that when the condition evaluated in S3 of Figure 12 of Aizawa is not met (i.e., it is above the threshold), “it is judged that the calculated distance Lri between adjoining coils is too large (see paragraph 143)."  In other words, at this point, there is a 100% probability that the device and the tracking is in error and an error is displayed to the user.
Regarding claim 24, it is noted that Figure 15 of Aizawa illustrates an example of what would be shown on a monitor.  The entire disclosure of Aizawa is directed to providing accurate localization of the endoscope and proper shape thereof.  As such, this displayed image of the flexible instrument in Figure 15 would be produced by the methods described throughout this Office action in order to provide such accuracy.
Regarding claim 25, as discussed above with respect to claim 20, Aizawa as combined with Cohen reads on “compression energy” and “extending energy” and “energy of bending”.


Claims 10-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aizawa in view of Cohen as applied to claim 1 above, in view of Ludwin et al. (US Patent Pub. No. 2012/0149967).
Aizawa in combination with Cohen is previously described with respect to claim 1.  However, Aizawa and Cohen fail to explicitly teach the determination of a distortion.
Ludwin teaches a system and method for detection of metal disturbance based on orthogonal field components (see Title).  The apparatus of Ludwin comprises a probe having sensors therein for sensing a position of the insertion tube (see Abstract), and a processor that “is coupled to receive and process one or more signals output by the other of the first and second subassemblies responsively to the at least one see paragraph 7).”  Figures 5, 6 and 7 of Ludwin illustrate flowcharts relating to the method.  These flowcharts are similar with exception of the condition found in the diamond.  Whenever the system is not detecting a disturbance (i.e., the answer to the conditional diamond in the chart is NO) the chart returns to 105/205.  However, when there is a disturbance, the processor invalidates the readings that it is receiving (see 125/225 and paragraph 82).  “Step 125 optionally includes both a visual indication or indicia depicted in real time on an electro-anatomical map, for example, on display 42 as well as an audible warning or alarm and/or distinct tactile feedback to the operator 26 and steps 105, 110, 115a are repeated in cycle until the metal object is cleared from the magnetic field or accounted for with adjustment calculations to the force measurement readings (see paragraph 83).”  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to force the system to enter a repeating mode to check for the removal of the disturbing object, as taught by Ludwin, with the system and methods of Aizawa in order to ensure that proper readings are being used to track the object in the patient, thereby providing a safe surgical environment.  As described in the rejection of claim 1, the threshold energy values (e.g., Aizawa uses 1.5 and 0.8, while Cohen provides the addition of instrument characteristics) are based on evaluated and predetermined physical constraints.
Regarding claim 11, it is noted that if and when the distortion is detected via the method steps incorporated by Ludwin, then the electromagnetic field has inherently been generated, and the method clearly relates to tracking and Ludwin states that it can account “for with adjustment calculations to the force measurement readings” when a distortion is detected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M KISH whose telephone number is (571)272-5554.  The examiner can normally be reached on M-F 10:30a - 6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES M KISH/           Primary Examiner, Art Unit 3799